Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  December 28, 2020                                                              Bridget M. McCormack,
                                                                                                  Chief Justice

  160034                                                                                 David F. Viviano,
                                                                                         Chief Justice Pro Tem

                                                                                    Stephen J. Markman
                                                                                         Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Richard H. Bernstein
            Plaintiff-Appellee,                                                    Elizabeth T. Clement
                                                                                   Megan K. Cavanagh,
                                                                                                       Justices
  v                                                      SC: 160034
                                                         COA: 345268
                                                         Saginaw CC: 84-000570-FC
  ROBIN RICK MANNING,
            Defendant-Appellant.

  _________________________________________/

         On November 12, 2020, the Court heard oral argument on the application for leave
  to appeal the February 21, 2019 order of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).

        MARKMAN, J. (concurring).

          I concur in this Court’s decision to deny on the basis of MCR 6.508(D), rather
  than MCR 6.502(G). For the reasons set forth by Justice CLEMENT in her concurring
  statement, I agree that defendant may file his successive motion for relief from judgment
  under MCR 6.502(G)(2) because it is “based on a retroactive change in law that occurred
  after [defendant’s] first motion for relief from judgment.” However, defendant has not
  satisfied the “actual prejudice” requirement of MCR 6.508(D)(3)(b) because his sentence
  is not “invalid,” MCR 6.508(D)(3)(b)(iv). Defendant argues that his sentence is “invalid”
  because it violates both the Eighth Amendment of the federal Constitution and Const
  1963, art 1, § 16. I respectfully disagree.

         In Miller v Alabama, 567 U.S. 460, 465 (2012), the United States Supreme Court
  held that “mandatory life without parole for those under the age of 18 at the time of their
  crimes violates the Eighth Amendment’s prohibition on ‘cruel and unusual punishments.’
  ” (Emphasis added.) Defendant here was not “under the age of 18 at the time of [his]
  crime[],” and therefore, he is not entitled to relief under Miller. Defendant argues that
  drawing the line at 18 is “arbitrary.” However, in Roper v Simmons, 543 U.S. 551, 574
  (2005), the Court responded to a similar argument:

              Drawing the line at 18 years of age [concerning eligibility for capital
        punishment] is subject, of course, to the objections always raised against
        categorical rules. The qualities that distinguish juveniles from adults do not
        disappear when an individual turns 18. By the same token, some under 18
                                                                                          2

       have already attained a level of maturity some adults will never reach. For
       the reasons we have discussed, however, a line must be drawn. . . . The age
       of 18 is the point where society draws the line for many purposes between
       childhood and adulthood. It is, we conclude, the age at which the line for
       death eligibility ought to rest.
In Miller, the Court concluded that the age of 18 is also the line for mandatory life-
without-parole sentences. Because defendant was 18 when he committed murder,
imposing the mandatory life-without-parole sentence on him does not violate the Eighth
Amendment.

        Furthermore, I agree with Justice Scalia’s opinion in Harmelin v Michigan, 501
U.S. 957, 965, 976 (1991) (opinion by Scalia, J.), that “the Eighth Amendment contains no
proportionality guarantee”; instead, “the Clause disables the Legislature from authorizing
particular forms or ‘modes’ of punishment—specifically, cruel methods of punishment
that are not regularly or customarily employed.” I also agree with the dissenting justices
in Miller that “[n]either the text of the Constitution nor our precedent prohibits
legislatures from requiring that juvenile murderers be sentenced to life without parole.”
Miller, 567 U.S. at 502 (Roberts, C.J., dissenting). See also id. at 504, 509 (Thomas, J.,
dissenting) (The Eighth Amendment “leaves the unavoidably moral question of who
‘deserves’ a particular nonprohibited method of punishment to the judgment of the
legislatures that authorize the punishment,” but “[t]oday’s decision invalidates a
constitutionally permissible sentencing system based on nothing more than the Court’s
belief that its own sense of morality preempts that of the people and their
representatives”) (quotation marks, citations, and ellipsis omitted); id. at 515 (Alito, J.,
dissenting) (“When a legislature prescribes that a category of killers must be sentenced to
life imprisonment, the legislature, which presumably reflects the views of the electorate,
is taking the position that the risk that these offenders will kill again outweighs any
countervailing consideration, including reduced culpability due to immaturity or the
possibility of rehabilitation. When the majority of this Court countermands that
democratic decision, what the majority is saying is that members of society must be
exposed to the risk that these convicted murderers, if released from custody, will murder
again.”).

       While I would follow the Supreme Court’s decision in Miller in an altogether
faithful manner, as I must, I would not extend its applicability. For no such extension is
warranted under Miller, our federal or state Constitutions, or the statutes of this state.

       Defendant’s mandatory life-without-parole sentence also does not violate Const
1963, art 1, § 16, which prohibits “cruel or unusual punishment.” As I asserted in People
v Correa, 488 Mich. 989, 992 (2010) (Markman, J., concurring), I believe that People v
Morris, 80 Mich. 634 (1890), correctly held that proportionality review is not a
component of Michigan’s “cruel or unusual” punishment clause, and People v Bullock,
                                                                                            3

440 Mich. 15 (1992), incorrectly held to the contrary. As Morris explained, the cruel-or-
unusual-punishment clause only prohibits certain modes or methods of punishment and
because “[i]mprisonment . . . is, and always has been, in this country and in all civilized
countries, one of the methods of punishment,” it does not violate the cruel-or-unusual-
punishment clause. Id. at 639. See also Bullock, 440 Mich. at 48 (Riley, J., concurring in
part and dissenting in part) (“[T]he ‘cruel or unusual punishment’ clause was intended to
prohibit inhumane and barbarous treatment of the criminally convicted, and does not
have a proportionality component.”).

        Furthermore, even under Bullock’s four-part test, I do not believe that defendant is
entitled to relief. Indeed, I am unable to identify any precedent of this Court in which
Bullock has ever been applied to strike down or modify a criminal statute of this state,
other than in Bullock itself. Bullock’s test for proportionality assesses: (1) the severity of
the sentence imposed compared to the gravity of the offense, (2) the penalty imposed for
the offense compared to penalties imposed on other offenders in the same jurisdiction, (3)
the penalty imposed for the offense in Michigan compared to the penalty imposed for the
same offense in other states, and (4) whether the penalty imposed advances the
penological goal of rehabilitation. People v Carp, 496 Mich. 440, 520 (2014), citing
Bullock, 440 Mich. at 33-34.

       With regard to the first factor, as Carp explained:

       [F]irst-degree murder is almost certainly the gravest and most serious
       offense that an individual can commit under the laws of Michigan—the
       premeditated taking of an innocent human life. It is, therefore, unsurprising
       that the people of this state, through the Legislature, would have chosen to
       impose the most severe punishment authorized by the laws of Michigan for
       this offense. [Carp, 496 Mich. at 514-515.]
       With regard to the second factor, all adults and some juveniles who commit first-
degree murder face the same sentence of life without parole. Furthermore, nonhomicide
offenses exist in Michigan that are less grave or serious than first-degree murder, but for
which adult offenders will face mandatory life-without-parole sentences, such as first-
degree criminal sexual conduct.

       With regard to the third factor, since Miller, 23 states have banned life-without-
parole sentences on juvenile offenders. However, that means that life-without-parole
sentences are still being imposed on juvenile offenders in a majority of the states. And I
am not aware of any state that has banned the imposition of life-without-parole sentences
on 18-year-olds. Indeed, 19 states and the federal government still impose mandatory
sentences of life without parole for first-degree murder on those 18 years of age and
older. Six more states impose mandatory life-without-parole sentences in the face of
aggravating circumstances. Therefore, Michigan is by no means an outlier, even to the
                                                                                            4

extent that there is some necessity to ensure that our criminal sanctions are in accordance
with those of other states.

        With regard to the fourth factor, a life-without-parole sentence for an 18-year-old
may not serve the penological goal of rehabilitation, but it may serve other critical
penological goals, such as securing a just and proper punishment as determined by a self-
governing people and their representatives; the general deterrence of other potential
criminal offenders; and the individual deterrence, and incapacitation, of the individual
offender himself. In Carp, this Court concluded that “with only one of the four factors
supporting the conclusion that life-without-parole sentences are disproportionate when
imposed on juvenile homicide offenders, defendants have failed to meet their burden of
demonstrating that it is facially unconstitutional under Article 1, § 16 to impose that
sentence on a juvenile homicide offender.” Id. at 521. Similarly, the defendant here has
failed to meet his burden of demonstrating that it is unconstitutional under Article 1, § 16
to mandatorily impose that sentence upon an 18-year-old homicide offender.

       For these reasons, defendant’s sentence is not invalid and therefore defendant is
not entitled to relief under MCR 6.508(D)(3)(b).

       ZAHRA, J., joins the statement of MARKMAN, J.

       CLEMENT, J. (concurring).

       I concur with the Court’s denial of defendant’s application for failure to show
entitlement to relief under MCR 6.508(D). But I write separately to explain why I
believe the Court of Appeals erred by dismissing defendant’s delayed application under
MCR 6.502(G).

        When interpreting a court rule, we apply the rules of statutory interpretation.
CAM Constr v Lake Edgewood Condominium Ass’n, 465 Mich. 549, 553 (2002). Just as
in statutory interpretation, our goal is to give effect to the intent of the authors. Wilcoxon
v Wayne Co Neighborhood Legal Servs, 252 Mich. App. 549, 553 (2002). We begin with
the language of the rule. Id. If the language is clear and unambiguous, then no further
interpretation is allowed. CAM Constr, 565 Mich. at 554.

       Defendant, Robin Manning, argues that the Eighth Amendment of the United
States Constitution and Const 1963, art 1, § 16, forbid sentencing 18-year-olds to
mandatory life imprisonment without the possibility of parole.1 In other words,


1
  The Eighth Amendment, of course, forbids the infliction of “cruel and unusual
punishment.” US Const, Am VIII. Our state Constitution forbids the infliction of “cruel
or unusual punishment.” Const 1963, art 1, § 16.
                                                                                           5

defendant contends that this Court should extend the holding of Miller v Alabama, 567
U.S. 460 (2012), which prohibited mandatory life-without-parole sentences for defendants
who were under 18 years old at the commission of their crimes, id. at 465, to defendants
who were 18 years old at the commission of their crimes. His argument is presented in
the form of a collateral attack on his conviction under MCR 6.500—his seventh motion
for relief from judgment since he was convicted. Ordinarily, a defendant may file only
one such motion and may not appeal the denial or rejection of successive motions,
although there are exceptions to those general rules. See MCR 6.502(G)(1) through (3).
Accordingly, the Court of Appeals did not consider the merits of defendant’s argument,
instead dismissing defendant’s application because he failed to show that one of the
exceptions to the general bar against successive motions under MCR 6.502(G) applied to
his claim.

       The most relevant exception is that a defendant may file a successive motion if it
is “based on a retroactive change in law that occurred after the first motion for relief from
judgment . . . .” MCR 6.502(G)(2).2 There is clearly a retroactive change in law here.
Montgomery v Louisiana, 577 US ___; 136 S. Ct. 718 (2016), held that Miller announced
a new rule that applies retroactively. Id. at ___; 136 S. Ct. at 732 (“Miller announced a

2
  In his application to the Court of Appeals, rather than arguing that his claim was based
on a retroactive change in law, defendant contended that new studies showing that the
brain is still developing when a person is 18 years old and older qualified as “new
evidence.” Defendant therefore argued that his successive motion fit another exception
in MCR 6.502(G)(2), which allows a defendant to file a successive motion if it presents
“a claim of new evidence that was not discovered before the first [motion for relief from
judgment].” It was in his application to our Court that defendant argued that his claim
was based on a retroactive change in law.
       Even if the issue of whether defendant’s successive motion was encompassed by
the “retroactive change in law” exception was unpreserved in the Court of Appeals, that
court certainly could consider it because it is an issue of law for which all the relevant
facts were presented. People v Giovannini, 271 Mich. App. 409, 414-415 (2006) (“[T]his
Court may consider an unpreserved issue ‘if the question is one of law and all the facts
necessary for its resolution have been presented or where necessary for a proper
determination of the case.’ ”), quoting Providence Hosp v Nat’l Labor Union Health &
Welfare Fund, 162 Mich. App. 191, 194-195 (1987). Indeed, the trial court had considered
both the “new evidence” and the “retroactive change in law” exceptions in MCR
6.502(G)(2). And the Court of Appeals did just that in its order as well by stating that
“[d]efendant has failed to demonstrate the entitlement to an application of any of the
exceptions to the general rule that a movant may not appeal the denial of a successive
motion for relief from judgment. MCR 6.502(G).” People v Manning, unpublished order
of the Court of Appeals, entered February 21, 2019 (Docket No. 345268) (emphasis
added).
                                                                                          6

substantive rule that is retroactive in cases on collateral review.”). Therefore, the only
question remaining is whether defendant’s argument that Miller’s holding should be
extended to include 18-year-olds is “based on” Miller’s retroactive change in law.

       I believe that it is. Merriam-Webster’s Collegiate Dictionary (11th ed) defines the
verb “base” as: “1 : to make, form, or serve as a base for 2 : to find a base or basis for—
usu[ally] used with on or upon.”3 Black’s Law Dictionary (11th ed) similarly defines
“base,” in relevant part, as:

       1. To make, form, or serve as a foundation for . 2. To establish (an agreement, conclusion, etc.); to place on a
       foundation; to ground . 3. To use (something)
       as the thing from which something else is developed .[4]
Thus, the retroactive change in law must only “serve as a foundation for” or “base for” a
defendant’s claim in order to satisfy MCR 6.502(G)(2). This standard is satisfied here—
Miller forms the foundation of defendant’s claim that Miller’s holding should be
extended to 18-year-olds. While defendant argues that Miller’s holding should be
extended to another class of defendants rather than simply arguing that he merits relief
under the holding, Miller’s holding is still the change in law “from which [defendant’s
claim] is developed.” Defendant’s claim is therefore “based on” Miller’s holding, which
is a retroactive change of law.

        Reading MCR 6.502(G)(2) otherwise, as demanding that defendants show that
their claims fall squarely within a retroactive change in law, would, as a practical matter,
very often (if not always) merge the initial procedural hurdle in MCR 6.502(G)(2) with
the merits analysis in MCR 6.508(D).5 Defendants would be able to satisfy the initial

3
    See also Dictionary.com  (accessed
December 10, 2020) [https://perma.cc/X2YZ-QBEP] (defining the verb “base” as “to
make or form a base or foundation for,” “to establish, as a fact or conclusion (usually
followed by on or upon)”).
4
  This Court turns to lay dictionaries to define a common word or phrase and to law
dictionaries to define a legal term of art. However, because the definitions of “base” “are
the same in both a lay dictionary and legal dictionary, it is unnecessary to determine
whether the phrase is a term of art, and it does not matter to which type of dictionary this
Court resorts.” Hecht v Nat’l Heritage Academies, Inc, 499 Mich. 586, 621-622 n 62
(2016).
5
  MCR 6.508(D) sets forth what a defendant must show in order to prove entitlement to
relief. For example, relevant to the instant case, a defendant who “alleges grounds for
relief, other than jurisdictional defects, which could have been raised on appeal from the
conviction and sentence or in a prior motion under [MCR 6.508],” must show “(a) good
                                                                                        7

procedural hurdle of MCR 6.502(G)(2) only when they would also prevail on the merits
analysis of MCR 6.508(D). For example, in this case, a narrow interpretation of “based
on” would lead to the conclusion that defendant’s argument that Miller should be
extended fails to satisfy MCR 6.502(G)(2). To satisfy MCR 6.502(G)(2) under such a
reading, defendant here would have had to have been a minor at the commission of his
crime, such that Miller clearly provides him with relief. He would then necessarily have
been able to show entitlement to relief under MCR 6.508(D)—he would have been able
to demonstrate good cause because the change in law occurred after his first motion for
relief from judgment, MCR 6.508(D)(3)(a), and he would have been able to show actual
prejudice because his sentence would have been invalid, MCR 6.508(D)(3)(b)(iv). In
such a scenario, MCR 6.502(G) and MCR 6.508(D) would no longer do separate work.
Because one of the provisions would be rendered nugatory under this interpretation, I
would avoid reading “based on” in MCR 6.502(G) as a high bar, as the Court of Appeals
appears to have done. Apsey v Mem Hosp, 477 Mich. 120, 127 (2007) (“[N]o word
should be treated as surplusage or made nugatory.”).

       For these reasons I believe the Court of Appeals erred by dismissing defendant’s
application under MCR 6.502(G). Though I concur in this Court’s denial of defendant’s
application because I believe defendant’s claim fails on the merits under MCR 6.508(D),
I believe defendant satisfied MCR 6.502(G)(2) by filing a successive motion for relief
from judgment that was “based on a retroactive change in law . . . .” MCR 6.502(G)(2).

      MARKMAN and ZAHRA, JJ., join the statement of CLEMENT, J.

      MCCORMACK, C.J. (dissenting).

      I respectfully dissent from the Court’s order denying leave to appeal.6 The trial




cause for failure to raise such grounds on appeal or in the prior motion, and (b) actual
prejudice from the alleged irregularities that support the claim for relief.” MCR
6.508(D)(3). Here, because defendant challenges his sentence, he would need to show
actual prejudice by demonstrating that his sentence is invalid. MCR 6.508(D)(3)(b)(iv).
6
  But to the extent the Court denies leave to appeal under MCR 6.508(D) rather than
MCR 6.502(G), I agree that the former is the correct rule for the reasons eloquently
explained in Justice CLEMENT’s concurring statement. See also People v Stovall, ___
Mich App ___ (November 5, 2020) (Docket No. 342440), slip op at 3 (concluding that
the defendant’s challenge to his sentence of life in prison with the possibility of parole
based on Miller and Montgomery satisfied the “retroactive change in law” procedural
requirement in MCR 6.502(G)).
                                                                                                               8


court relied at least in part on MCR 6.502(G) in denying the defendant’s motion; as the
Court’s order today makes clear, this was error. I would not summarily conclude that the
defendant cannot show the good cause and actual prejudice necessary to satisfy MCR
6.508(D)(3).

       Rather, I would vacate the trial court’s order denying relief and remand to that
court for reconsideration under MCR 6.508(D). And I would direct the trial court on
remand to hold an evidentiary hearing to allow the defendant and the prosecution to
present evidence about whether the rule from Miller v Alabama, 567 U.S. 460 (2012) and
Montgomery v Louisiana, 577 US ___; 136 S. Ct. 718 (2016), should be extended to the
defendant. MCR 6.508(C). The defendant and amici make a compelling argument that
the advances in studies of brain development since Roper v Simmons, 543 U.S. 551 (2005),
on which Miller was based, demonstrate that the “distinctive attributes of youth” that
formed the basis for the Miller decision continue beyond age 18. But because the trial
court denied relief here without a hearing, we lack a factual record to review to determine
whether this case warrants extending the rule from Miller.

      BERNSTEIN and CAVANAGH, JJ., join the statement of MCCORMACK, C.J.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 28, 2020
       t1222
                                                                             Clerk